Title: To George Washington from John Langdon, 21 June 1788
From: Langdon, John
To: Washington, George



Sr
State of New Hampshire Concord June 21, 1788

I have the great pleasure of informing your Excellency that this State has this day Adopted the Federal Constitution, 57 yeas 46 Nays—thereby placeing the Key Stone in the great Arch, this I hope will Apologize in some measure, for our heretofore Missdoings—please to Excuse haste, and Beleive me with the highest Sense of Esteem and Respect your Excellencys most Obt Servt

John Langdon

